 1

 2

 3

 4

 5
                                UNITED STATES DISTRICT COURT
 6                             WESTERN DISTRICT OF WASHINGTON
                                         AT SEATTLE
 7

 8   JOSEPH SULLIVAN,

 9                              Plaintiff,               CASE NO. 2:19-cv-00198-BAT

10           v.                                          ORDER OF DISMISSAL

11   STATE FARM MUTUAL AUTOMOBILE
     INSURANCE COMPANY,
12
                                Defendant.
13
            Based on the parties’ Stipulated Motion for Order of Dismissal of All Claims (Dkt. 10),
14
     IT IS HEREBY ORDERED that Plaintiff’s claims against Defendant are dismissed with
15
     prejudice and without costs to any party.
16
            DATED this 20th day of March, 2019.
17

18
                                                        A
                                                        BRIAN A. TSUCHIDA
19                                                      Chief United States Magistrate Judge
20

21

22

23




     ORDER OF DISMISSAL - 1
